Submission of controvérsy on stipulated facts. The stipulated facts make it unnecessary to determine whether the transaction of May 16, 1962 was a retail sale, since petitioner concedes that a retail sales tax thereby became due in some amount. With this concession, we are of opinion that the tax is measured by the sum of $101,617.96, the conceded value of the property thus transferred. Judgment for respondent, without costs. Settle order. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.